Title: From George Washington to James McHenry, 6 January 1799
From: Washington, George
To: McHenry, James



 PrivateDear Sir,
Mount Vernon 6th jany 1799

Your favor of the 28th Ulto I have duly received.
I have no wish that any sentiments of mine, handed to you officially, should be withheld from Congress, or the Public. All I should have desired, wou’d have been, that such parts of my Report of the proceedings which occupied the attention of the two Major Generals and myself in Philadelphia, and fit for Legislative consideration, might have been communicated entire; with the reasons in support of the measures. Extracts, without these, does not always convey the sense, or the intention of the Reporter.
It is unnecessary I presume to add, that such other parts of the Report as depend upon Executive decision, ought not to be delayed. Many valuable Officers & Men have already been lost by it; and if the arrangement is not announced soon, more will be so. The Regulations with respect to the Uniforms, and Army distinctions, should be announced at the same time (if approved) in clear and peremptory terms; to guard, in the first place, Officers against unnecessary expence—and in the second place to prevent fantastic decorations at the whim of Corps. I do not recollect whether it is so expressed, but it was the meaning, that all Officers who are not directed to be distinguished by feathers, are not to wear any; but if it is not forbidden at the time of the annunciation, to those who shall, the practice will still prevail in the lower grades; such is the propensity in favor of it.
That those who applied for higher grades than they have been appointed to shd decline accepting them, was, in many instances, apprehended—but to find among others, who were appointed, unworthy characters, is more surprising; although it is an evidence of the truth of the doctrine I advanced, that there was no dependence (except in a few instances) on the mode of obtaining information—for reason wch I detailed at the time.
The Papers you have asked for went off before your letter was received—and safe with you, I hope, ’ere this.

I ought to have taken your advice with respect to drawing three, in place of two months pay. Not keeping the a/c of my expenditures to, from, and at Philadelphia myself—Mr Lear paying them out of the money he received there, on his own account. and not coming to the knowledge of their amount until I got home, I presumed two months Pay &ca would have covered all my expences—but with the purchase of a few articles incidental to my journey, I find that the aggregate, amounts to $1115 55/100 and the pay drawn, to 1039 50/100; without including in the first sum the preparatory expence of equipment, for the journey. one item alone of which, a horse, cost me $300.
This communication is incidental; not byway of application for a further allowance; for I had rather sustain the loss, and the fatiegues of the journey, than it should be thought I was aiming to draw an Iota more from the Public, than my declaration at the acceptance of my Commission would authorize. With very great esteem & regard I am—Dear Sir Your Most Obedt and Affectionate Servt

Go: Washington

